         Case 5:18-cr-00047-BLF Document 135 Filed 01/19/21 Page 1 of 4




 1 LUPE MARTINEZ, CSBN 49620
   Attorney at Law
 2 601 Snyder Avenue
   Aromas, California 95004
 3 Telephone: (408) 857-5418
   martinez-luna@sbcglobal.net
 4

 5   Attorney for Defendant
     TRINIDAD MARTINEZ, JR.
 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                            SAN JOSE DIVISION
11

12
     UNITED STATES OF AMERICA,                           )
13                                                       )     No. CR 18-00047-BLF
                                                         )
14                                                       )     EX-PARTE APPLICATION AND
                                 Plaintiff,              )     DECLARATION OF COUNSEL IN
15                                                       )     SUPPORT OF EXTENSION OF SELF-
              v.                                         )     SURRENDER DATE
16                                                       )
                                                         )     [PROPOSED] ORDER
17                                                       )
     TRINIDAD MARTINEZ, JR.,                             )     Honorable Beth Labson Freeman
18                                                       )     United States District Judge
                                            Defendant.   )
19

20
          I. Lupe Martinez, declare:
21
          1. I am an attorney licensed to practice law in the courts of the State of California and
22
     the Central, Northern and Eastern Districts of California. I have been retained to represent
23
     the defendant Trinidad Martinez, Jr. in the above-entitled case.
24
          2. On December 8, 2020, Mr. Martinez was sentenced as to Count 1 of the Indictment
25
     filed on to the Custody of the Bureau of Prisons for a term on 84 Months; Followed by a term
26
     Ex-Parte Application and Declaration
     For Extension of Self-Surrender Date
                                                         -1-
         Case 5:18-cr-00047-BLF Document 135 Filed 01/19/21 Page 2 of 4




 1   of 5 years Supervised Release. Mr. Martinez was ordered to self-surrender to designated
 2   facility as directed by the Probation Office on or before 2:00 PM on February 11, 2020.
 3   All conditions of release remain in full force and effect.
 4        3. Mr. Trinidad Martinez applies to this Court, ex-parte, for an order to continue his
 5   self-surrender date from February 11, 2021 to April 15, 2021 to permit sufficient time for
 6   him to process a Chapter 7 bankruptcy petition in the Bankruptcy Court for the Northern
 7   District of California, San Jose Division. Attached and incorporated herein as Exhibit A is a
 8   January 11, 2021 email from bankruptcy counsel Colby Dean Lavelle of San Jose, California
 9   who has been retained to process Mr. Martinez’s bankruptcy petition. As Mr. LaVelle notes,
10   Mr. Martinez will not be required to attend any meetings or court proceedings in the
11   bankruptcy case after April 1, 2021. A continuance of Mr. Martinez’s surrender date to April
12   15, 2021 will permit resolution of the bankruptcy proceedings.
13        4. On or about January 14, 2021, Assistant United States Attorney Jeffrey Nedrow advised via
14   telephone and email that the government does not oppose extension of the self-surrender date.

15        I declare under penalty of perjury that the foregoing is true and correct.

16        Executed this 17th day of January 2021 at Temecula, California.

17
18   Dated: January 17, 2021                             s/s Lupe Martinez
19                                                       LUPE MARTINEZ
                                                         Attorney for Defendant Trinidad Martinez, Jr.
20

21

22

23

24

25

26
     Ex-Parte Application and Declaration
     For Extension of Self-Surrender Date
                                                      -2-
         Case 5:18-cr-00047-BLF Document 135 Filed 01/19/21 Page 3 of 4




 1
                                              ORDER
 2

 3
           GOOD CAUSE APPEARING,
 4

 5
          IT IS ORDERED that defendant Trinidad Martinez’s application to continue his self-
 6
     surrender date is continued from February 11, 2021 to April 15, 2021 is GRANTED.
 7
          IT IS FURTHER ORDERED that all terms and conditions of release shall remain in full
 8
     force and effect.
 9
          SO ORDERED
10

11
     Dated: January________,
                     19      2021                 ____________________________________
12                                                Beth Labson Freeman
                                                  United States District Judge
13

14

15

16

17
18

19

20

21

22

23

24

25

26
     Ex-Parte Application and Declaration
     For Extension of Self-Surrender Date
                                                -3-
        Case 5:18-cr-00047-BLF Document 135 Filed 01/19/21 Page 4 of 4




trinidad martinez <tmartinez351@gmail.com>
To:Lupe Martinez,Shari Tocchini
Sun, Jan 17, 2021 at 12:03 PM
Please let me know if you get it thank you

Begin forwarded message:

From: Colby LaVelle <clavelle@lavellelawoffices.com>
Date: January 11, 2021 at 12:17:27 PM PST
To: trinidad martinez <tmartinez351@gmail.com>
Subject: Chapter 7 Filing

Greetings,
I am the attorney for Trinidad Martinez. I am working with him in preparation to
file Chapter 7 Bankruptcy. We will need approximately 2 weeks from today to
prepare his case. Once his case is filed, he will need to attend a meeting with the
trustee (341 Meeting of Creditors). These meetings are generally scheduled 30-40
days after we file his case. Occasionally these meetings are continued for various
reasons and usually the continued meetings are held within 30 days. There is
generally not a need for debtors filing bankruptcy to attend any further court
hearings after the meeting of creditors and I would not anticipate he would need
to attend any hearings after roughly April 1st, 2021. A typical Chapter 7 case
remains open for 3-4 months; thus, his case would likely be completed and case
closed between May 1, 2021 and June 1, 2021.

If you have any questions or concerns, please contact me.

Colby Dean LaVelle II, esq.
cell: (415) 844-0655

 LaVelle Law Offices
       lavellelawoffices.com
                                     Exhibit A
